DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 2/24/2021.
The claims 1, 9, and 16 have been amended. Claims 6, 11, and 19 have been cancelled.
In view of the amendment, the Objection to Claim 10 has been withdrawn.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/24/2021, with respect to Claims 1-5, 7-10, 12-18, and 20 have been fully considered and are persuasive in view of the amendments.  The Rejection of the claims has been withdrawn. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/12/2021 and 3/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob R. Mueller on 3/24/2021.
The application has been amended as follows: 
IN CLAIM 12
REPLACE

WITH
The axial flux electric motor in accordance with Claim 9, further comprising a bearing spring positioned within said bearing locator between said pair of bearing assemblies, wherein said bearing spacer is positioned between said bearing spring and a bearing assembly of the pair of bearing assemblies.
END AMENDMENT
Allowable Subject Matter
Claims 1-5, 7-10, 12-18, and 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A stator assembly for use in an axial flux electric motor, said stator assembly comprising: a plurality of circumferentially-spaced tooth assemblies, wherein each tooth assembly comprises a tooth portion and a base portion; and a plurality of circumferentially-spaced bridge members, wherein each bridge member is configured to engage a pair of circumferentially adjacent base portions; and a plurality of bobbins coupled to a corresponding tooth portion, wherein each bobbin comprises a split bobbin configuration having a first bobbin portion and a second bobbin portion.”
Claim 9: ” An axial flux electric motor comprising: a frame comprising a bearing locator; a pair of bearing assemblies positioned within said bearing locator; a bearing spacer positioned within said bearing locator between said pair of bearing assemblies; a rotor assembly; and a stator assembly coupled to said frame and positioned proximate said rotor assembly to define an axial gap therebetween, wherein said stator assembly comprises: a plurality of circumferentially-spaced tooth assemblies, wherein each tooth assembly comprises a tooth portion and a base portion; and a plurality of circumferentially-spaced bridge members, wherein each bridge member is configured to engage a pair of circumferentially adjacent base portions.”
Claim 16: “A method of assembling an axial flux electric motor, said method comprising: coupling a plurality of circumferentially-spaced tooth assemblies to a frame, wherein each tooth assembly includes a base portion coupled to the frame and a tooth portion extending axially from the base portion; and coupling a bridge member to a pair of circumferentially adjacent base portions such that the bridge member extends between the circumferentially adjacent base portions; and coupling a first portion of a bobbin to a second portion of a bobbin such that the first and second bobbin portions surround the tooth portion, wherein the first and second bobbin portions are positioned between the base portion and a tooth tip of the tooth portion.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-5, 7-10, 12-18, and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Post et al. (US 2019/0356194) teaches an axial flux machine having a stator assembly having a stator base, with an insertable portion forming a mechanical joint between the stator base and tooth.
Henry et al. (US 2019/0006901) teaches a stator assembly having a insulation plate inserted into slots of stator teeth holding coils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832